   Case 1:16-cv-09517-LAK-KHP Document 277-5 Filed 12/06/19 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRIGT OF NEW YORK


 DANIEL KLEEBERG, LISA STEIN ANd AUDREY HAYS,
                                                   Plaintiffs,
               V.                                                       CivilAction No,
                                                                        16-CV-9517(LA](/KHP)
 LESTER EBER, ALEXBAY, LLC f/K/A LESTER EBER, LLC,
 ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                  Defendants,
      and

 EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
 CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
 CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS                  AFFIDAVIT OF
 ACQUISITION CORP., EBER.METRO, LLC, SLOCUM & SONS                    WENDY EBER
 OF MAINE, lNC., and CANANDAIGUA NATIONAL BANK &
 TRUST COMPANY,
                                          Nominal Defendants.



STATE OF NEW YORK           )
                            )ss
COUNTY OF MONROE            )

              Wendy Eber, being duly sworn, deposes and states as follows:

       1.     lam a defendant in the above-captioned action. lmake this Affidavit in
opposition to the motion of plaintiffs, Daniel Kleeberg, Lisa Stein and Audrey Hays for

partial summary judgment.

       2.     I incorporate by reference my November 8, 2019 Affidavit ("November    8th


Affidavit") in support of the motion for partial summary judgment made by me, as well as

by defendants Alexbay, LLC flkla Lester Eber ("Alexbay"), LLC and Lester Eber
(collectively, the "Eber Defendants").
    Case 1:16-cv-09517-LAK-KHP Document 277-5 Filed 12/06/19 Page 2 of 5




       3,     I was the CFO and Secretary of Nominal Defendant Eber Bros. Wine and

Liquor Corp. ("EBWLC") from 2007 until 2012, at which time I became President.

       4.     Slocum of Maine paid Lester and me very modest compensation. ln their

motion, plaintiffs contend, among other things, that the decision by EBWLC in 2012 not

to oppose the UCC Article 9 proceeding brought by Alexbay was "economically irrational,"

       5.     Apparently, plaintiffs contend that irrespective         of the dire   financial

conditions faced by EBWLC and Metro, the lack of any viable strategy to turn around the

business prospects in light of Sothern's entry into the New York market, and the lack of

viable defenses, EBWLC should have nonetheless oppose the Article 9 proceeding.

       6.     Plaintiffs make a variety of unsubstantiated arguments in support of this

contention, but all essentially boil down to the proposition that EBWLC and Metro (and

ostensibly all of the Eber entities), were in far better financial shape than is demonstrably

the case.

       7.     As set forth in my November 8th Affidavit, the significant amount of money

loaned by Lester Eber was essentially the only reason that the businesses had not been

closed previously.

       8.     As further detailed in my November      8th   Affidavit, EBWLC and its "control

group" were facing a termination liability related to the Eber Bros. Wine & Liquor Corp.

Retirement Plan (the "EBWLC Plan") of over $5 million as of 2012.

       9.     Plaintiffs' allegations regarding the financial viability of EBWLC, Metro and

the other Eber entities wholly ignores the pension termination liability.

       10.    Similarly, EBWLC and Metro were also jointly and severally liable to the

New York State Teamsters Conference & Retirement Fund (the "Teamsters Fund"). As



                                              2
    Case 1:16-cv-09517-LAK-KHP Document 277-5 Filed 12/06/19 Page 3 of 5




set forth in my November 8th Affidavit, as of June 1 ,2012, the liability to the Teamsters

Fund was just shy of $1.5 million.

         11.   Moreover, EBWLC and/or Metro were facing lawsuits or claims          -   and

related legal expenses   - from Wolf Concepts,     D4, and Harris Beach'

         12.   These significant liabilities were in addition to the on-the-ground economic

realities faced by EBWLC and Metro      -   namely that they had no real hope of competing

with Southern in the New York market.

         13.   ln addition, a EBWLC bank account had been seized in connection with the

D4 litigation, legal bills continued to pile up, and uncertainty from the Nationwide

Recession remained

         14.   lt is pure fantasy for plaintiffs to allege that EBWLC should have opposed

the 2012 proceeding on the basis that by some miracle its business prospects would

improve, despite ovenvhelming evidence to the contrary. ln reality, EBWLC had been out

of business for years, had no resources, capital or employees, but did have a lot of legacy

liabilities,

         15.   The inescapable reality in2012 was that EBWLC (a) had poor prospects for

potential growth, (b) little   to no likelihood of retaining and obtaining customer     and

creditors, and (3) was faced with the fact that Southern had hired most of the critical

EBWLC and Metro New York employees (while others left because they saw the writing

on the wallwith respect to EBWLC and Metro prospects).

         16.   Accordingly, in consultation with EBWLC's counsel, Marino Fernandez,

Esq., and the Board, it was concluded that as there were no defenses to Alexbay's

foreclosure, it would not be opposed.



                                               3
   Case 1:16-cv-09517-LAK-KHP Document 277-5 Filed 12/06/19 Page 4 of 5




       17.    Moreover, plaintiffs' assertions    that EBWLC or Metro should have
renegotiated and/or extended the loans with Lester Eber once again ignores the

economic realities they were facing.

       18.    Extending the maturity date of the loans by six months or a year     - or even
some larger time period   - would not in any way change the fact that EBWLC       and Metro

had been out of business for years and were simply no longer equipped to compete in

the New York market.

       19,    ln light of the crushing economic challenges, it is ludicrous for plaintiffs to

allege that not exploring renegotiation or extension of the loans equates to "bad faith.'

       20.    lt must also be noted there was no obligation to seek an extension of the

loans' maturity date, and not doing so does not equal "bad faith." Further, there is no

evidence that Lester Eber would have agreed to any extension or modification.

       21.    Finally, plaintiffs contend that an experienced appraiser or valuation expert

should have been retained to determine the value of Eber Metro. Again, this completely

ignores the economic situation faced by EBWLC and Metro in 2012. Further, the Eber

defendants expert, Frank Torchio, has confirmed that the value utilized in 2012 was

consistent with his value analysis.

       22.    By that point, EBWLC had no money to do anything          -   let alone hire an

appraiser or valuation expert    to confirm the obvious, i.e. that the companies        were

insolvent and had no defenses to the Alexbay foreclosure.




                                                    WENDY

Sworn to before me this

                                             4
    Case 1:16-cv-09517-LAK-KHP Document 277-5 Filed 12/06/19 Page 5 of 5




E     day of December,2olg'


              e--      trl
            BLIC


                                      AGATA TARANTOLA

                              @      Notary Public, Stale of Conn€c'licut
                                    My Commission Expireo    0d.31,2022




                                      5
